Citation Nr: 0512839	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to a retroactive award of 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment from September 27, 1993, to December 17, 1993, and 
from April 4, 1994, to June 20, 1994.


REPRESENTATION

Appellant represented by:	Eberhard W. Pfaller, Jr. 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1977.  He died in February 1983.  The appellant is 
the veteran's son.

In a March 1996 remand addressing the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on school attendance from August 1983 to May 
1987, the Board of Veterans' Appeals (Board) noted that in a 
July 1994 determination, the Washington, D.C. Regional Office 
of the Department of Veterans Affairs (VA) denied the 
appellant's original claim for educational benefits under 
Chapter 35, Title 38, United States Code based on graduate 
studies beginning in 1993.  The appellant had been notified 
of that determination, but did not appeal the decision.  
Accordingly, the July 1994 decision became final.  38 
U.S.C.A. § 7105 (West 1991).  The Board further noted, 
however, that the appellant had discussed that issue at a 
January 1996 personal hearing before the Board.  As such, the 
Board found that a claim to reopen the prior final decision 
had been raised and the issue whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to DEA benefits based on graduate studies beginning in 1993 
was referred to the RO for development and adjudication.

In the March 1996 remand, the Board remanded claims of 
entitlement to DEA benefits for the period from August 1983 
to May 1987 under Chapter 35, and eligibility for Restored 
Entitlement Program for Survivors (REPS) benefits to the RO 
for development and adjudication.

In an April 1999 rating action, the appellant's eligibility 
for REPS was established.  In a May 1999 decision, a Decision 
Review Officer determined that the appellant was entitled to 
retroactive DIC benefits based on school attendance from 
August 17, 1983, to May 16, 1987.  In September 1999, 
correspondence the RO informed the appellant that DEA 
benefits had been paid for his period of schooling from 
August 18, 1983 to June 20, 1987.

In a May 1999 letter informing him of that decision, the RO 
noted that it was possible that the appellant was entitled to 
retroactive education benefits for the period of training in 
1993 and 1994.

The matter presently before the Board is on appeal from a 
September 1999 action of the Buffalo, New York Regional 
Office (RO).  The Board notes that in the September 1999 
decision, the RO addressed the underlying question of 
entitlement to DEA benefits for graduate studies, which began 
in 1993 without specifically considering whether the 
previously denied claim could be reopened.  This is 
significant to the Board because the preliminary question 
whether a previously denied claim should be reopened is a 
jurisdictional matter, which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id. at 1383.

This matter was most recently before the Board in July 2001, 
at which time it was requested that the RO provide the 
appellant with notice of the laws and regulations governing 
claims to reopen.  Such matter is not thereafter shown to 
have been addressed by the RO, and as such, it is referred to 
the RO for appropriate action. 



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

As set forth above, this matter was remanded by the Board to 
the RO in July 2001 so that additional development actions 
could be accomplished, specifically, issuance of a 
supplemental statement of the case that included, among other 
things, a summary of the pertinent facts and a summary of the 
laws and regulations applicable to claims to reopen.  It is 
apparent that the RO has not to date complied with the above 
action.  Further review by the RO on that basis is therefore 
needed in light of this Stegall violation.

Accordingly, this matter is again REMANDED to the RO for the 
following actions:  

1.  The RO should adjudicate the 
appellant's claim to determine if new and 
material evidence has been submitted.  If 
the claim is reopened, the RO should 
consider that claim on the merits.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent subject, of course, to 
the restrictions governing which version 
of 38 C.F.R. § 3.156 applies to this 
case.  See generally, 66 Fed.Reg. 45260 
(Aug. 29, 2001).
 
2.  If any benefit sought on appeal 
remains denied, the appellant and 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen to include 
the appropriate version of 38 C.F.R. 
§ 3.156.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



